Exhibit 10.13
SECOND AMENDED AND RESTATED
SUBSIDIARY GUARANTY AGREEMENT
     THIS SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (this
“Guaranty Agreement”), dated as of July 8, 2011, is made by EACH OF THE
UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION
OF A JOINDER AGREEMENT WHICH IDENTIFIES SUCH PERSON THEREIN AS A “GUARANTOR”
(each a “Guarantor” and collectively the “Guarantors”) to BANK OF AMERICA, N.A.,
a national banking association organized and existing under the laws of the
United States, as administrative agent (in such capacity, the “Administrative
Agent”) for each of the lenders (the “Lenders”) now or hereafter party to the
Revolving Credit Agreement defined below (collectively with the Administrative
Agent, and certain other Persons parties to Related Swap Contracts and Secured
Treasury Management Arrangements as more particularly described in Section 19
hereof, the “Revolving Secured Parties”). All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Revolving Credit Agreement.
W I T N E S S E T H:
     WHEREAS, Sonic Automotive, Inc., a Delaware corporation (“the Company”),
certain of the Lenders (the “Existing Lenders”) and the Administrative Agent
entered into that certain Amended and Restated Credit Agreement dated
January 15, 2010 (as amended prior to (but excluding) the date hereof, the
“Existing Credit Agreement”), pursuant to which certain of the Existing Lenders
agreed to make available to the Company, a revolving credit facility, including
a letter of credit subfacility and a swingline subfacility; and
     WHEREAS, certain Subsidiaries of the Company (the “Existing Guarantors”)
entered into an Amended and Restated Guaranty Agreement dated as of January 15,
2010 (the “Existing Guaranty Agreement”) pursuant to which the Existing
Guarantors have guaranteed the payment and performance of the obligations of the
Company under the Existing Credit Agreement and other loan documents related
thereto; and
     WHEREAS, the Company has requested that the Existing Credit Agreement be
amended and restated in order to, among other things, (a) extend the maturity
date of the revolving credit facility provided therein, (b) increase the maximum
aggregate amount of the revolving credit facility provided therein to
$175,000,000, and (c) make certain other amendments to the Existing Credit
Agreement on the terms and conditions set forth in that certain Second Amended
and Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”) among the Company, the Administrative Agent and the Lenders; and
     WHEREAS, the Company, the Administrative Agent and the Lenders have agreed
to enter into the Revolving Credit Agreement, subject to, among other things, a
condition that the parties amend and restate the Existing Guaranty Agreement as
provided herein; and
     WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the
Company; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, each Guarantor will materially benefit from the Loans to be made,
and the Letters of Credit to be issued, under the Revolving Credit Agreement;
and
     WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Revolving Credit Agreement; and
     WHEREAS, a material part of the consideration given in connection with and
as an inducement to the execution and delivery of the Revolving Credit Agreement
by the Revolving Secured Parties was the obligation of the Company to cause each
Guarantor to enter into this Guaranty Agreement, and the Revolving Secured
Parties are unwilling to extend and maintain the credit facilities provided
under the Loan Documents unless the Guarantors enter into this Guaranty
Agreement;
          NOW, THEREFORE, in order to induce (i) the Lenders to amend and
restate the Existing Credit Agreement and (ii) the Revolving Secured Parties to
make available to the Company or maintain the credit facilities provided for in
the Revolving Credit Agreement, the parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement as
follows:
     1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Revolving Secured Parties the payment and performance in
full of the Guaranteed Liabilities (as defined below). For all purposes of this
Guaranty Agreement, “Guaranteed Liabilities” means: (a) the Company’s prompt
payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Revolving Credit
Agreement, the Notes, and all other Loan Documents heretofore, now or at any
time or times hereafter owing, arising, due or payable from the Company to any
one or more of the Revolving Secured Parties, including principal, interest,
premiums and fees (including, but not limited to, loan fees and reasonable fees,
charges and disbursements of counsel (“Attorney Costs”)); (b) each Loan Party’s
prompt, full and faithful performance, observance and discharge of each and
every agreement, undertaking, covenant and provision to be performed, observed
or discharged by such Loan Party under the Revolving Credit Agreement, the Notes
and all other Loan Documents; and (c) the prompt payment in full by each Loan
Party, when due or declared due and at all such times, of obligations and
liabilities now or hereafter arising under Related Swap Contracts and Secured
Cash Management Arrangements. The Guarantors’ obligations to the Revolving
Secured Parties under this Guaranty Agreement are hereinafter collectively
referred to as the “Guarantors’ Obligations” and, with respect to each Guarantor
individually, the “Guarantor’s Obligations”. Notwithstanding the foregoing, the
liability of each Guarantor individually with respect to its Guarantor’s
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.
     Each Guarantor agrees that it is jointly and severally, directly and
primarily liable (subject to the limitation in the immediately preceding
sentence) for the Guaranteed Liabilities.

2



--------------------------------------------------------------------------------



 



     The Guarantors’ Obligations are secured by various Security Instruments
referred to in the Revolving Credit Agreement, including without limitation, the
Security Agreement and the Pledge Agreement.
     2. Payment. If the Company or any other Loan Party shall default in payment
or performance of any of the Guaranteed Liabilities, whether principal,
interest, premium, fee (including, but not limited to, loan fees and Attorney
Costs), or otherwise, when and as the same shall become due, and after
expiration of any applicable grace period, whether according to the terms of the
Revolving Credit Agreement, by acceleration, or otherwise, or upon the
occurrence and during the continuance of any Event of Default under the
Revolving Credit Agreement, then any or all of the Guarantors will, upon demand
thereof by the Administrative Agent, fully pay to the Administrative Agent, for
the benefit of the Revolving Secured Parties, subject to any restriction on each
Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to all
the Guaranteed Liabilities then due and owing or declared or deemed to be due
and owing. For purposes of this Section 2, the Guarantors acknowledge and agree
that “Guaranteed Liabilities” shall be deemed to include any amount (whether
principal, interest, premium, fees) which would have been accelerated in
accordance with Section 8.02 of the Revolving Credit Agreement but for the fact
that such acceleration could be unenforceable or not allowable under any Debtor
Relief Law.
     3. Absolute Rights and Obligations. This is a guaranty of payment and not
of collection. The Guarantors’ Obligations under this Guaranty Agreement shall
be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Security Instruments to
which it is a party by reason of:
     (a) any lack of legality, validity or enforceability of the Revolving
Credit Agreement, of any of the Notes, of any other Loan Document, or of any
other agreement or instrument creating, providing security for, or otherwise
relating to any of the Guarantors’ Obligations, any of the Guaranteed
Liabilities, or any other guaranty of any of the Guaranteed Liabilities (the
Loan Documents and all such other agreements and instruments being collectively
referred to as the “Related Agreements”);
     (b) any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;
     (c) any acceleration of the maturity of any of the Guaranteed Liabilities,
of the Guarantor’s Obligations of any other Guarantor, or of any other
obligations or liabilities of any Person under any of the Related Agreements;
     (d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

3



--------------------------------------------------------------------------------



 



     (e) any dissolution of the Company or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of the Company or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of the Company or any Guarantor or
any other party to a Related Agreement;
     (f) any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Revolving Credit Agreement, any of
the Notes or any other Loan Document or any other Related Agreement, in whole or
in part;
     (g) the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty now or hereafter in effect);
     (h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Revolving
Credit Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Guaranteed Liabilities, any of the Guarantor’s Obligations of any
other Guarantor, or any of the obligations or liabilities of any party to any
other Related Agreement;
     (i) any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor) which may or might in any manner or to any extent
vary the risks of such Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Company or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations, whether arising under North
Carolina General Statutes Sections 26-7 and 26-9 or otherwise.
It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Joinder
Agreement shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.
     4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid
in lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Revolving Secured Party with respect thereto as against any Loan Party, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by any Loan Party of any or all of the Guaranteed Liabilities.

4



--------------------------------------------------------------------------------



 



     5. Events of Default. Without limiting the provisions of Section 2 hereof,
in the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantors’ Obligations shall immediately
be and become due and payable.
     6. Subordination. Until this Guaranty Agreement is terminated in accordance
with Section 22 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of the Company, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Revolving
Secured Party and arising under the Loan Documents, Related Swap Contracts or
Secured Cash Management Arrangements. All amounts due under such subordinated
debts, liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Revolving Secured Parties on account of the Guaranteed
Liabilities, the Guarantors’ Obligations, or such other obligations, as
applicable, and, after such request and pending such payment, shall be held by
such Guarantor as agent and bailee of the Revolving Secured Parties separate and
apart from all other funds, property and accounts of such Guarantor.
     7. Suits. Each Guarantor from time to time shall pay to the Administrative
Agent for the benefit of the Revolving Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to such Guarantor, the Guarantors’ Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against any one or more or all of
the Guarantors. At the Administrative Agent’s election, one or more and
successive or concurrent suits may be brought hereon by the Administrative Agent
against any one or more or all of the Guarantors, whether or not suit has been
commenced against the Company, any other Guarantor, or any other Person and
whether or not the Revolving Secured Parties have taken or failed to take any
other action to collect all or any portion of the Guaranteed Liabilities or have
taken or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.
     8. Set-Off and Waiver. Each Guarantor waives any right to assert against
any Revolving Secured Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against the Company or any or all of the Revolving Secured Parties without
waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Guarantor. Each Guarantor agrees that each Revolving
Secured Party shall have a lien for all the Guarantor’s Obligations upon all
deposits or deposit accounts, of any kind, or any interest in any deposits or
deposit accounts, now or hereafter pledged, mortgaged, transferred or assigned
to such Revolving Secured Party or otherwise in the possession or control of
such Revolving Secured Party for any purpose (other than solely for

5



--------------------------------------------------------------------------------



 



safekeeping) for the account or benefit of such Guarantor, including any balance
of any deposit account or of any credit of such Guarantor with the Revolving
Secured Party, whether now existing or hereafter established, and hereby
authorizes each Revolving Secured Party from and after the occurrence of an
Event of Default at any time or times with or without prior notice to apply such
balances or any part thereof to such of the Guarantor’s Obligations to the
Revolving Secured Parties then due and in such amounts as provided for in the
Revolving Credit Agreement or otherwise as they may elect. For the purposes of
this Section 8, all remittances and property shall be deemed to be in the
possession of a Revolving Secured Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.
     9. Waiver of Notice; Subrogation.
     (a) Each Guarantor hereby waives to the extent permitted by law notice of
the following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of the Company or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Revolving Credit Agreement or
the Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. Each Guarantor agrees that each Revolving Secured Party may heretofore,
now or at any time hereafter do any or all of the foregoing in such manner, upon
such terms and at such times as each Revolving Secured Party, in its sole and
absolute discretion, deems advisable, without in any way or respect impairing,
affecting, reducing or releasing such Guarantor from its Guarantor’s
Obligations, and each Guarantor hereby consents to each and all of the foregoing
events or occurrences.
     (b) Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Revolving Secured Parties
upon demand by the Administrative Agent to such Guarantor without the
Administrative Agent being required, such Guarantor expressly waiving to the
extent permitted by law any right it may have to require the Administrative
Agent, to (i) prosecute collection or seek to enforce or resort to any remedies
against the Company or any other Guarantor or any other guarantor of the
Guaranteed Liabilities, or (ii) seek to enforce or resort to any remedies with
respect to any security interests, Liens or encumbrances granted to the
Administrative Agent or any Lender or other party to a Related Agreement by the
Company, any other Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED
AND AGREED TO BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE
MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE
ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE

6



--------------------------------------------------------------------------------



 



ANY EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE REVOLVING CREDIT
AGREEMENT.
     (c) Each Guarantor further agrees with respect to this Guaranty Agreement
that it shall not exercise any of its rights of subrogation, reimbursement,
contribution or indemnity, nor any right of recourse to security for the
Guaranteed Liabilities unless and until 93 days immediately following the
Facility Termination Date shall have elapsed without the filing or commencement,
by or against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its assets.
This waiver is expressly intended to prevent the existence of any claim in
respect to such subrogation, reimbursement, contribution or indemnity by any
Guarantor against the estate of any other Loan Party within the meaning of
Section 101 of the Bankruptcy Code, in the event of a subsequent case involving
any other Loan Party. If an amount shall be paid to any Guarantor on account of
such rights at any time prior to termination of this Guaranty Agreement in
accordance with the provisions of Section 22 hereof, such amount shall be held
in trust for the benefit of the Revolving Secured Parties and shall forthwith be
paid to the Administrative Agent, for the benefit of the Revolving Secured
Parties, to be credited and applied upon the Guarantors’ Obligations, whether
matured or unmatured, in accordance with the terms of the Revolving Credit
Agreement or otherwise as the Revolving Secured Parties may elect. The
agreements in this subsection shall survive repayment of all of the Guarantors’
Obligations, the termination or expiration of this Guaranty Agreement in any
manner, including but not limited to termination in accordance with Section 22
hereof, and occurrence of the Facility Termination Date.
     10. Effectiveness; Enforceability. This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof. Any claim or
claims that the Revolving Secured Parties may at any time hereafter have against
a Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Revolving Secured Parties by written notice directed to
such Guarantor in accordance with Section 24 hereof.
     11. Representations and Warranties. Each Guarantor warrants and represents
to the Administrative Agent, for the benefit of the Revolving Secured Parties,
that it is duly authorized to execute and deliver this Guaranty Agreement (or
the Joinder Agreement to which it is a party, as applicable), and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement (or the
Joinder Agreement to which it is a party, as applicable) has been duly executed
and delivered on behalf of such Guarantor by its duly authorized
representatives; that this Guaranty Agreement (and any Joinder Agreement to
which such Guarantor is a party) is legal, valid, binding and enforceable
against such Guarantor in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles; and that such Guarantor’s execution, delivery and
performance of this Guaranty Agreement (and any Joinder Agreement to which such
Guarantor is a party) do not violate or constitute a breach of any of its
Organizational Documents, any agreement or instrument to

7



--------------------------------------------------------------------------------



 



which such Guarantor is a party, or any law, order, regulation, decree or award
of any governmental authority or arbitral body to which it or its properties or
operations is subject.
     12. Expenses. Each Guarantor agrees to be jointly and severally liable for
the payment of all reasonable fees and expenses, including Attorney Costs,
incurred by any Revolving Secured Party in connection with the enforcement of
this Guaranty Agreement, whether or not suit be brought.
     13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Revolving Secured Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Revolving Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.
     14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Revolving Secured
Parties, as such Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.
     15. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Revolving Secured Parties, that: (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from the
Company, information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Joinder Agreement (“Other Information”), and has full and complete
access to the Loan Parties’ books and records and to such Other Information;
(b) such Guarantor is not relying on any Revolving Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Revolving Credit Agreement and such
other Loan Documents and Related Agreements as it has requested, is executing
this Guaranty Agreement (or the Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Joinder
Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of each Loan Party, each Loan
Party’s financial condition and affairs, the “Other Information”, and such other
matters as it deems material in deciding to provide this Guaranty Agreement (and
any Joinder Agreement) and is fully aware of the same; and (e) such Guarantor
has not depended or relied on any Revolving Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning any Loan Party or any Loan Party’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty Agreement (and any Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Guarantor agrees that no Revolving Secured Party

8



--------------------------------------------------------------------------------



 



has any duty or responsibility whatsoever, now or in the future, to provide to
such Guarantor any information concerning any Loan Party or any Loan Party’s
financial condition and affairs, or any Other Information, other than as
expressly provided herein, and that, if such Guarantor receives any such
information from any Revolving Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, such Guarantor will
independently verify the information and will not rely on any Revolving Secured
Party or its or their employees, directors, agents or other representatives or
Affiliates, with respect to such information.
     16. Rules of Interpretation. The rules of interpretation contained in
Sections 1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to
this Guaranty Agreement and each Joinder Agreement and are hereby incorporated
by reference. All representations and warranties contained herein shall survive
the delivery of documents and any extension of credit referred to herein or
guaranteed hereby.
     17. Entire Agreement. This Guaranty Agreement and each Joinder Agreement,
together with the Revolving Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Section 22, neither this Guaranty Agreement nor any Joinder Agreement nor any
portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Revolving Credit Agreement.
     18. Binding Agreement; Assignment. This Guaranty Agreement, each Joinder
Agreement and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective heirs, legal representatives, successors and assigns; provided,
however, that no Guarantor shall be permitted to assign any of its rights,
powers, duties or obligations under this Guaranty Agreement, any Joinder
Agreement or any other interest herein or therein except as expressly permitted
herein or in the Revolving Credit Agreement. Without limiting the generality of
the foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Revolving Credit Agreement (to the
extent permitted by the Revolving Credit Agreement); and to the extent of any
such permitted assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Revolving Credit Agreement, including Article IX
thereof (concerning the Administrative Agent) and Section 10.06 thereof
concerning assignments and participations. All references herein to the
Administrative Agent shall include any successor thereof.

9



--------------------------------------------------------------------------------



 



     19. Related Swap Contracts and Secured Cash Management Arrangements. All
obligations of any Loan Party under or in respect of Related Swap Contracts and
Secured Cash Management Arrangements (which are not prohibited under the terms
of the Revolving Credit Agreement) to which any Lender or any Affiliate of any
Lender is a party, shall be deemed to be Guaranteed Liabilities, and each Lender
or Affiliate of a Lender party to any such Related Swap Contract or Secured Cash
Management Arrangement shall be deemed to be a Revolving Secured Party hereunder
with respect to such Guaranteed Liabilities; provided, however, that such
obligations shall cease to be Guaranteed Liabilities at such time, prior to the
Facility Termination Date, as such Person (or Affiliate of such Person) shall
cease to be a “Lender” under the Revolving Credit Agreement.
     No Person who obtains the benefit of this Guaranty Agreement by virtue of
the provisions of this Section shall have, prior to the Facility Termination
Date, any right to notice of any action or to consent to, direct or object to
any action hereunder or under any other Loan Document or otherwise in respect of
the Guarantors’ Obligations (including the release or modification of any
Guarantors’ Obligations or security therefor) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provisions of this Guaranty Agreement to the contrary,
the Administrative Agent shall only be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, the
Guaranteed Liabilities arising under Related Swap Contracts and Secured Cash
Management Arrangements to the extent the Administrative Agent has received
written notice of such Obligations, together with such supportive documentation
as it may request from the applicable Lender or Affiliate of a Lender. Each
Revolving Secured Party not a party to the Revolving Credit Agreement who
obtains the benefit of this Guaranty Agreement by virtue of the provisions of
this Section shall be deemed to have acknowledged and accepted the appointment
of the Administrative Agent pursuant to the terms of the Revolving Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Revolving Secured Party, the Administrative Agent and each of its
Related Parties shall be entitled to all the rights, benefits and immunities
conferred under Article IX of the Revolving Credit Agreement.
     20. Severability. The provisions of this Guaranty Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.
     21. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought. Without limiting the
foregoing provisions of this Section 21, the provisions of Section 10.10 of the
Revolving Credit Agreement shall be applicable to this Guaranty Agreement.
     22. Termination. Subject to reinstatement pursuant to Section 13 hereof,
this Guaranty Agreement and each Joinder Agreement, and all of the Guarantors’
Obligations

10



--------------------------------------------------------------------------------



 



hereunder (excluding those Guarantors’ obligations relating to Guaranteed
Liabilities that expressly survive such termination) shall terminate on the
Facility Termination Date.
     23. Remedies Cumulative; Late Payments. All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Secured Party provided by law or under the
Revolving Credit Agreement, the other Loan Documents or other applicable
agreements or instruments. The making of the Loans and other credit extensions
pursuant to the Revolving Credit Agreement and other Related Agreements shall be
conclusively presumed to have been made or extended, respectively, in reliance
upon each Guarantor’s guaranty of the Guaranteed Liabilities pursuant to the
terms hereof. Any amounts not paid when due under this Guaranty Agreement shall
bear interest at the Default Rate.
     24. Notices. Any notice required or permitted hereunder or under any
Joinder Agreement shall be given, (a) with respect to each Guarantor, at the
address of the Company indicated in Schedule 10.02 of the Revolving Credit
Agreement and (b) with respect to the Administrative Agent or any other
Revolving Secured Party, at the Administrative Agent’s address indicated in
Schedule 10.02 of the Revolving Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Revolving Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.
     25. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement and who is identified therein as a
“Guarantor” shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Guarantor, and all references herein
and in the other Loan Documents to the Guarantors or to the parties to this
Guaranty Agreement shall be deemed to include such Person as a Guarantor
hereunder.
     26. Governing Law; Venue; Waiver of Jury Trial.
     (a) THIS GUARANTY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     (b) EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
AGREEMENT OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING MECKLENBURG
COUNTY, STATE OF NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION
AND DELIVERY OF THIS GUARANTY AGREEMENT OR A JOINDER AGREEMENT, SUCH GUARANTOR
EXPRESSLY WAIVES ANY

11



--------------------------------------------------------------------------------



 



OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE
EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.
     (c) EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO
SECTION 24 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE
APPLICABLE LAWS IN EFFECT IN THE STATE OF NORTH CAROLINA.
     (d) NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY OF
SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.
     (e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE REVOLVING SECURED PARTIES HEREBY AGREE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL
BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.
     (f) EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT
ANY COURT TO WHOSE JURISDICTION

12



--------------------------------------------------------------------------------



 



IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN INCONVENIENT FORUM.
     27. Amendment and Restatement. The parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement,
and this Guaranty Agreement shall constitute neither a release nor novation of
any obligation or liability arising under the Existing Guaranty Agreement nor a
refinancing of any indebtedness or obligations arising thereunder or under the
Existing Credit Agreement or related documents, but rather the obligations and
liabilities in effect under the Existing Guaranty Agreement shall continue in
effect on the terms hereof.
[Signature page follows.]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Guaranty Agreement as of the day and year first written above.

     
 
  GUARANTORS:
 
   
 
  ADI OF THE SOUTHEAST, LLC
 
  ANTREV, LLC
 
  ARNGAR, INC.
 
  AUTOBAHN, INC.
 
  AVALON FORD, INC.
 
  FAA AUTO FACTORY, INC.
 
  FAA BEVERLY HILLS, INC.
 
  FAA CAPITOL N, INC.
 
  FAA CONCORD H, INC.
 
  FAA CONCORD T, INC.
 
  FAA DUBLIN N, INC.
 
  FAA DUBLIN VWD, INC.
 
  FAA HOLDING CORP.
 
  FAA LAS VEGAS H, INC.
 
  FAA POWAY H, INC.
 
  FAA POWAY T, INC.
 
  FAA SAN BRUNO, INC.
 
  FAA SANTA MONICA V, INC.
 
  FAA SERRAMONTE, INC.
 
  FAA SERRAMONTE H, INC.
 
  FAA SERRAMONTE L, INC.
 
  FAA STEVENS CREEK, INC.
 
  FAA TORRANCE CPJ, INC.
 
  FIRSTAMERICA AUTOMOTIVE, INC.
 
  FORT MILL FORD, INC.
 
  FORT MYERS COLLISION CENTER, LLC
 
  FRANCISCAN MOTORS, INC.
 
  KRAMER MOTORS INCORPORATED
 
  L DEALERSHIP GROUP, INC.
 
  MARCUS DAVID CORPORATION
 
  MASSEY CADILLAC, INC.
 
  MOUNTAIN STATES MOTORS CO., INC.
 
  ONTARIO L, LLC
 
  SAI AL HC1, INC.
 
  SAI AL HC2, INC.

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  GUARANTORS:
 
   
 
  SAI ANN ARBOR IMPORTS, LLC
 
  SAI ATLANTA B, LLC
 
  SAI BROKEN ARROW C, LLC
 
  SAI CHARLOTTE M, LLC
 
  SAI COLUMBUS MOTORS, LLC
 
  SAI COLUMBUS VWK, LLC
 
  SAI FL HC2, INC.
 
  SAI FL HC3, INC.
 
  SAI FL HC4, INC.
 
  SAI FL HC7, INC.
 
  SAI FORT MYERS B, LLC
 
  SAI FORT MYERS H, LLC
 
  SAI FORT MYERS M, LLC
 
  SAI FORT MYERS VW, LLC
 
  SAI IRONDALE IMPORTS, LLC
 
  SAI LONG BEACH B, INC.
 
  SAI MD HC1, INC.
 
  SAI MONROVIA B, INC.
 
  SAI MONTGOMERY B, LLC
 
  SAI MONTGOMERY BCH, LLC
 
  SAI MONTGOMERY CH, LLC
 
  SAI NASHVILLE CSH, LLC
 
  SAI NASHVILLE H, LLC
 
  SAI NASHVILLE M, LLC
 
  SAI NASHVILLE MOTORS, LLC
 
  SAI OK HC1, INC.
 
  SAI OKLAHOMA CITY C, LLC
 
  SAI OKLAHOMA CITY H, LLC
 
  SAI ORLANDO CS, LLC
 
  SAI RIVERSIDE C, LLC
 
  SAI ROCKVILLE IMPORTS, LLC
 
  SAI SANTA CLARA K, INC.
 
  SAI TN HC1, LLC
 
  SAI TN HC2, LLC
 
  SAI TN HC3, LLC
 
  SAI TULSA N, LLC
 
  SANTA CLARA IMPORTED CARS, INC.
 
  SONIC — 2185 CHAPMAN RD., CHATTANOOGA, LLC
 
  SONIC — CALABASAS V, INC.

             
 
           
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  GUARANTORS:
 
   
 
  SONIC — CARSON F, INC.
 
  SONIC — COAST CADILLAC, INC.
 
  SONIC — DENVER T, INC.
 
  SONIC — DOWNEY CADILLAC, INC.
 
  SONIC — ENGLEWOOD M, INC.
 
  SONIC — LAS VEGAS C EAST, LLC
 
  SONIC — LAS VEGAS C WEST, LLC
 
  SONIC — LLOYD NISSAN, INC.
 
  SONIC — LLOYD PONTIAC — CADILLAC, INC.
 
  SONIC — LONE TREE CADILLAC, INC.
 
  SONIC — LS, LLC
 
  SONIC — MANHATTAN FAIRFAX, INC.
 
  SONIC — MASSEY CHEVROLET, INC.
 
  SONIC — NEWSOME CHEVROLET WORLD, INC.
 
  SONIC — NEWSOME OF FLORENCE, INC.
 
  SONIC — NORTH CHARLESTON DODGE, INC.
 
  SONIC — SANFORD CADILLAC, INC.
 
  SONIC — SHOTTENKIRK, INC.
 
  SONIC — STEVENS CREEK B, INC.
 
  SONIC — WILLIAMS CADILLAC, INC.
 
  SONIC AGENCY, INC.
 
  SONIC AUTOMOTIVE — 1720 MASON AVE., DB, INC.
 
  SONIC AUTOMOTIVE — 1720 MASON AVE., DB, LLC
 
  SONIC AUTOMOTIVE — 6008 N. DALE MABRY, FL, INC.
 
  SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
 
  SONIC AUTOMOTIVE 2752 LAURENS RD., GREENVILLE, INC.
 
  SONIC AUTOMOTIVE 5260 PEACHTREE INDUSTRIAL BLVD., LLC
 
  SONIC AUTOMOTIVE F&I, LLC
 
  SONIC AUTOMOTIVE OF CHATTANOOGA, LLC
 
  SONIC AUTOMOTIVE OF NASHVILLE, LLC
 
  SONIC AUTOMOTIVE OF NEVADA, INC.
 
  SONIC AUTOMOTIVE SUPPORT, LLC
 
  SONIC AUTOMOTIVE WEST, LLC

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  GUARANTORS:
 
   
 
  SONIC AUTOMOTIVE-3700 WEST BROAD STREET, COLUMBUS, INC.
 
  SONIC AUTOMOTIVE-4000 WEST BROAD STREET, COLUMBUS, INC.
 
  SONIC CALABASAS M, INC.
 
  SONIC DEVELOPMENT, LLC
 
  SONIC DIVISIONAL OPERATIONS, LLC
 
  SONIC FREMONT, INC.
 
  SONIC OF TEXAS, INC.
 
  SONIC RESOURCES, INC.
 
  SONIC SANTA MONICA M, INC.
 
  SONIC SANTA MONICA S, INC.
 
  SONIC TYSONS CORNER H, INC.
 
  SONIC TYSONS CORNER INFINITI, INC.
 
  SONIC WALNUT CREEK M, INC.
 
  SONIC WILSHIRE CADILLAC, INC.
 
  SONIC-BUENA PARK H, INC.
 
  SONIC-CALABASAS A, INC.
 
  SONIC-CAPITOL CADILLAC, INC.
 
  SONIC-CAPITOL IMPORTS, INC.
 
  SONIC-CARSON LM, INC.
 
  SONIC-HARBOR CITY H, INC.
 
  SONIC-PLYMOUTH CADILLAC, INC.
 
  SONIC-SATURN OF SILICON VALLEY, INC.
 
  SONIC-SERRAMONTE I, INC.
 
  SONIC-VOLVO LV, LLC
 
  SONIC-WEST COVINA T, INC.
 
  SRE ALABAMA-2, LLC
 
  SRE ALABAMA-5, LLC
 
  SRE CALIFORNIA — 1, LLC
 
  SRE CALIFORNIA-2, LLC
 
  SRE CALIFORNIA — 3, LLC
 
  SRE CALIFORNIA — 4, LLC
 
  SRE CALIFORNIA — 5, LLC
 
  SRE CALIFORNIA — 7 SCB, LLC
 
  SRE CALIFORNIA — 8 SCH, LLC
 
  SRE COLORADO — 1, LLC
 
  SRE FLORIDA — 1, LLC
 
  SRE FLORIDA — 2, LLC
 
  SRE HOLDING, LLC
 
  SRE OKLAHOMA-1, LLC

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  GUARANTORS:
 
   
 
  SRE OKLAHOMA-2, LLC
 
  SRE OKLAHOMA-5, LLC
 
  SRE SOUTH CAROLINA — 2, LLC
 
  SRE SOUTH CAROLINA — 3, LLC
 
  SRE SOUTH CAROLINA — 4, LLC
 
  SRE TENNESSEE-4, LLC
 
  SRE VIRGINIA — 1, LLC
 
  STEVENS CREEK CADILLAC, INC.
 
  TOWN AND COUNTRY FORD, INCORPORATED
 
  WINDWARD, INC.
 
  Z MANAGEMENT, INC.

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SAI GA HC1, LP
 
  SONIC — STONE MOUNTAIN T, L.P.
 
  SONIC PEACHTREE INDUSTRIAL BLVD., L.P.
 
   
 
  By:       SAI GEORGIA, LLC, as Sole General Partner

                      By:   SONIC AUTOMOTIVE OF NEVADA, INC., as Sole Member    
 
               
 
      By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
      Title:   Vice President and Treasurer    

     
 
  SONIC — LS CHEVROLET, L.P.
 
   
 
  By:       SONIC — LS, LLC, as Sole General Partner

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  GUARANTORS:
 
   
 
  PHILPOTT MOTORS, LTD.
 
  SONIC — CADILLAC D, L.P.
 
  SONIC — CAMP FORD, L.P.
 
  SONIC — CARROLLTON V, L.P.
 
  SONIC — FORT WORTH T, L.P.
 
  SONIC — FRANK PARRA AUTOPLEX, L.P.
 
  SONIC — HOUSTON V, L.P.
 
  SONIC — LUTE RILEY, L.P.
 
  SONIC — RICHARDSON F, L.P.
 
  SONIC — UNIVERSITY PARK A, L.P.
 
  SONIC ADVANTAGE PA, L.P.
 
  SONIC AUTOMOTIVE - 3401 N. MAIN, TX, L.P.
 
  SONIC AUTOMOTIVE - 4701 I-10 EAST, TX, L.P.
 
  SONIC AUTOMOTIVE OF TEXAS, L.P.
 
  SONIC HOUSTON JLR, LP
 
  SONIC HOUSTON LR, L.P.
 
  SONIC MOMENTUM B, L.P.
 
  SONIC MOMENTUM JVP, L.P.
 
  SONIC MOMENTUM VWA, L.P.
 
  SONIC-CLEAR LAKE VOLKSWAGEN, L.P.
 
  SONIC-JERSEY VILLAGE VOLKSWAGEN, L.P.
 
  SRE TEXAS — 1, L.P.
 
  SRE TEXAS — 2, L.P.
 
  SRE TEXAS — 3, L.P.
 
  SRE TEXAS — 4, L.P.
 
  SRE TEXAS — 5, L.P.
 
  SRE TEXAS — 6, L.P.
 
  SRE TEXAS — 7, L.P.
 
  SRE TEXAS — 8, L.P.
 
   
 
  By: SONIC OF TEXAS, INC., as Sole General Partner

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SAI CLEARWATER T, LLC
 
   
 
  By:       SAI FL HC2, INC., as Sole Member

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  GUARANTORS:
 
   
 
  SAI COLUMBUS T, LLC
 
   
 
  By: SONIC AUTOMOTIVE, INC., as Sole Member

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SAI GEORGIA, LLC
 
   
 
  By: SONIC AUTOMOTIVE OF NEVADA, INC., as Sole Member

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SAI IRONDALE L, LLC
 
   
 
  By: SAI AL HC2, INC., as Sole Member

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SAI OKLAHOMA CITY T, LLC
 
  SAI TULSA T, LLC
 
   
 
  By: SAI OK HC1, INC., as Sole Member

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SAI ROCKVILLE L, LLC
 
   
 
  By: SAI MD HC1, INC., as Sole Member

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                  REVOLVING ADMINISTRATIVE AGENT:    
 
                BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:
Name:   \Anne M. Zeschke\
 
Anne M. Zeschke    
 
  Title:   Vice President    

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 